Citation Nr: 1100852	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  99-11 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to July 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the RO. 

The Board remanded this case to the RO for additional evidentiary 
development in December 2000 and May 2004.

In a December 2009 decision, the Board denied the claim of 
service connection for PTSD.  A timely appeal of that decision 
was filed to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending at the Court, the VA 
Office of General Counsel and the appellant's attorney filed a 
Joint Motion for Remand (Joint Motion), requesting that the Court 
vacate the Board's December 2009 decision and remand the issue on 
appeal.  

In July 2010, the Court issued an Order that granted the Joint 
Motion, vacating the December 2009 decision and remanding the 
case to the Board for compliance with specified directives. 

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part. 


REMAND

The Veterans Claims Assistance Act of 2000 provides that VA shall 
notify the claimant of any information, and any medical or lay 
evidence not previously provided to VA which is necessary to 
substantiate the claim and VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by 
VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that he suffering from PTSD due to traumatic 
events experienced during his service in the Republic of Vietnam.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R.§ 3.304(f).  

On July 13, 2010, VA published a final rule that amended its 
adjudication regulation governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish the occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
38 C.F.R. § 3.304(f) previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to establish 
the occurrence of the claimed in-service stressor.

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to 
accept the statements of Veterans who are former prisoners-of-
war, as well as those with an in-service diagnosis of PTSD, as 
sufficient to establish occurrence of an in-service stressor if 
such statements are consistent with the places, types, and 
circumstances of service.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The new regulatory provision 
requires that a VA psychiatrist or psychologist, or contract 
equivalent, must confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD; that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service; and that the Veteran's symptoms are related to 
the claimed stressor.  The amendment has no impact on PTSD claims 
that arise out of in-service diagnoses of PTSD, or PTSD stressors 
experienced during combat, internment as a prisoner-of-war, or as 
the result of personal assault.

In the present case, the Veteran asserts that he participated in 
at least five search and rescue missions while stationed in the 
Gulf of Tonkin between May 1973 and September 1973.  He reports 
providing gunfire support from a helicopter on these missions and 
taking incoming fire.  He noted that no casualties were incurred 
on these missions.

The Veteran also reported that, on one occasion when his ship put 
in at Subic Bay Naval Base, Philippines, he became involved in 
race riots and was afraid for his life.  He reports seeing people 
killed in these riots. 

The July 2010 Joint Motion indicated that, in the December 2009 
decision, the Board found that the record contained no evidence 
that actually verified the occurrence of the stressor events.  
The Board had found that, since the service personnel records did 
not show that the appellant receive any combat specific citations 
or awards, or other evidence demonstrating a participation in 
combat, the claimed stressor must be corroborated for a grant of 
service connection.  

The Joint Motion found that the Board had provided insufficient 
reasons and bases for the combat determination.  It indicated 
that, in readjudication of the claim, the Board should recognize 
that substantiation of every detail too narrowly defines the 
requirement of corroboration as addressed in Suozzi v. Brown, 10. 
Vet. App. 307, 310-311 (1997) (the Court stated that 
corroboration does not require "that there be corroboration of 
every detail including the appellant's personal participation in 
the identifying process."); Pentecost v. Principi, 16 Vet. App. 
124 (2002) (the Court held that a veteran's presence with his 
unit at the time the attacks occurred corroborated his statement 
that he experienced such attacks personally); Daye v. Nicholson, 
20 Vet. App. 512 (2006) (the Court held that one cannot conclude 
from the mere absence on a Veteran's DD-214 of a medal or 
citation evincing combat that the Veteran in fact did not engage 
in combat with the enemy).     

The Board finds that a remand is necessary in this matter and in 
conjunction with the July 2010 Court Order, the RO should 
adjudicate whether the Veteran engaged in combat with the enemy 
and provide reasons and bases for this determination.  

The  RO should also address the revised provisions of 38 C.F.R. 
§ 3.304 are applicable in this matter.  The RO should make 
findings as to whether there is evidence that the Veteran's 
stressor is related to the Veteran's fear of hostile military or 
terrorist activity, whether the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, and whether there is any clear and convincing evidence 
to the contrary that the claimed stressor event occurred.  

The revised 38 CFR § 3.304(f) provides that "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The RO should take all indicated steps to contact the Veteran by 
letter and request that he provide sufficient information, and if 
necessary authorization, to enable the RO to obtain any pertinent 
VA or non-VA treatment records showing treatment of PTSD.  

The Veteran also should be afforded another VA examination in 
order to determine the nature and likely etiology of the claimed 
innocently acquired psychiatric disorder.  

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be informed 
that he may submit evidence to support his claims including any 
evidence of in-service treatment for his claimed disabilities. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all VA and non-VA medical treatment of the 
PTSD.  The letter should request sufficient 
information to identify the health care 
providers, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file. 

The letter should invite the Veteran to 
submit any pertinent medical evidence in 
support of his claim to VA including any 
evidence of in-service treatment for his 
claimed disabilities.

2.  The RO should schedule the Veteran for 
another VA examination in order to 
ascertain the nature and likely etiology of 
the claimed innocently acquired psychiatric 
disorder.  

The claims folder should be made available 
to the examiner for review.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran currently has an innocently 
acquired psychiatric disorder that as 
likely as not is due to any event or 
incident of his period of active service.  
If a diagnosis of PTSD is rendered, the 
examiner should fully address the stressor 
requirements as provided in the recent 
revision of the controlling regulations.   


3.  Following completion of all indicated 
development, he RO should readjudicate the 
claim of service connection for PTSD, in 
light of all the evidence of record and 
legal authority, and considering all 
pertinent theories of entitlement.  The RO 
should specifically address whether the 
Veteran engaged in combat with the enemy 
and provide reasons and bases for this 
determination.  

The  RO should also consider whether the 
revised provisions of 38 C.F.R. § 3.304 are 
applicable in this matter.  The RO should 
make specific findings as to whether there 
is evidence that the Veteran's stressor is 
related to the Veteran's fear of hostile 
military or terrorist activity, whether the 
claimed stressor is consistent with the 
places, types, and circumstances of the 
Veteran's service, and whether there is any 
clear and convincing evidence to the 
contrary that the claimed stressor event 
occurred.  The RO should provide reasons 
and bases for this determination.

If any benefit sought on appeal remains 
denied, the RO must furnish the Veteran and 
his representative with a fully responsive 
Supplemental Statement of the Case and 
afford them a reasonable opportunity for 
response. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



